Title: Notes on a Cabinet Meeting, 16 May 1801
From: Jefferson, Thomas
To: 


               May 16. Murder commd by Moorhead & Little, British subjects on a person within the limits of the US.
               the case of Govr. Pinckney & Quesade is quoted.
               also the demand by mr Liston of Secretary Pickering contra.
               unanimous not to demand the accessories to the murder.
               but the murderers to be demanded.
               
               Govr. Serjeant not to be reappointed. unanimous.
            